ALLEN, J.
The claimant appeals a workers’ compensation order by which his claim was denied as untimely under section 440.19(1), Fla. Stat. (1991). The petition for benefits was filed within two years of the employer/carrier’s payment of medical bills, but more than two years after the medical services were performed. Because the care was not obtained from an authorized doctor, and there is no suggestion that the employer/carrier accepted responsibility for such care before payment of the bills, ABC Liquors, Inc. v. Creed, 573 So.2d 35 (Fla. 1st DCA), rev. denied, 584 So.2d 997 (Fla.1991), indicates that the care was not “furnished by the employer” until the bills were paid. Southern Bell v. MacDonald, 671 So.2d 207 (Fla. 1st DCA 1996), and Whiteman v. United Parcel Service, 438 So.2d 1042 (Fla. 1st DCA 1983), which was cited by the judge, do not apply here as those cases involved care rendered by authorized doctors. In accordance with Creed the claim in the present case, by a petition filed within two years of payment for the unauthorized care, was timely under section 440.19(1).
The appealed order is reversed and the case is remanded.
JOANOS and DAVIS, JJ., CONCUR.